DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 06 September 2022. Claims 1-12, 14-17, and 20-23 are pending (Claims 1-8 and 16-19 were withdrawn without traverse on 23 May 2022).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23, 14. and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 23, the claim recites both a “cooling fluid” and a “cooling solvent”. Based on context, it seems that Applicant is using both recitations to reference the same cooling liquid. However, the use of both terms renders the claim indefinite for failing to particularly point out or distinctly claim the subject matter. Please use a consistent terminology (i.e., either “cooling fluid” or “cooling solvent”; the Examiner suggests “cooling fluid” given that Claims 14 and 15 use “cooling fluid”) throughout the claims. Claims 14 and 15 are also rejected due to their dependence on Claim 23.
	Please also note that Claim 15 has referenced both “cooling fluid” and “cooling solvent”.
	Regarding Claim 14, the claim recites “and a second outlet for cooling fluid with the PFCs in the cooling fluid”. It is unclear whether Applicant is referencing the “cooling fluid” introduced in Claim 23 or referencing a unique cooling fluid not yet introduced. Claim 15 is also rejected due to its dependence on Claim 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (Radiation Physics and Chemistry 76, 2007, pg. 707-713).
	Regarding Claim 9, LIU discloses a temperature-responsive polyvinylidene fluoride (PVDF) porous membrane comprising polymerized N-isopropylacrylamide (NIPAAm) embedded within the pores (i.e., a membrane including a… temperature responsive polymer hydrogel in pores of the membrane; PVDF/NIPAAm: §1, par. 2, pg. 708; polymerized: §2.2, pg. 708; within pores: FIG. 7d; thermally-responsive: §2.4, par. 1, pg. 708). Such a membrane is useful for water permeation (i.e., a purification device; §1, par. 1, pg. 707) and is used in determining water flux permeation where an aqueous test solution is used, i.e., implying an inherent water source (i.e., a… water source adapted to supply… water to the membrane; §2.4, par. 1-2, pg. 708; water flux permeation experiments: §3.3, par. 1-2, pg. 710-711; FIG. 8).
	The preamble “for removing perfluorinated compounds (PFCs) from PFC-contaminated water” has been considered to have no patentable weight because it provides no additional structure or functional limitation not already covered by the body of the claim and further, only states the intended use of the claimed invention. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	The limitation “a PFC-adsorbing” is directed toward an inherent property of the “temperature responsive polymer hydrogel”. Because LIU discloses the same temperature responsive hydrogel as the disclosed invention, i.e., polymerized N-isopropylacrylamide, such a disclosed chemical would inherently possess the same claimed property. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
	The limitation “a PFC-contaminated water source adapted to supply the PFC-contaminated water to the membrane” is directed toward materials or articles worked upon by the claimed purification device and manners or methods in which the claimed purification device is used and thus, holds no patentable weight. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed inventive device is simply a membrane with temperature-responsive, adsorbent polymer hydrogel in the pores of the membrane; the prior art teaches the same claimed structure. Further, because this instant limitation does not provide additional or significantly change the structure or functional limitations of the purification device itself, it is considered to be directed toward materials or articles worked upon by the claimed apparatus and the manner or method the apparatus is used and therefore, has no patentable weight.
	Regarding Claim 10, LIU discloses the purification device of Claim 9. LIU further teaches the PVDF membrane is installed in a Teflon cell wherein the membrane separates the cell into two parts (i.e., a contactor in which the membrane is contacted with… water; §2.4, par. 2, pg. 708).
	The limitation “in which the membrane is contacted with the PFC-contaminated water” is directed toward materials or articles worked upon by the claimed device, i.e., “PFC-contaminated water”, and manners or methods by which the claimed device is used, i.e., for “contact[ing]” with “PFC-contaminated water”. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	The limitation “a temperature of the PFC-adsorbing temperature responsive polymer hydrogel is raised above a predetermined temperature” is similarly directed toward materials or articles worked upon by the claimed device, i.e., “PFC-contaminated water”, and manners or methods by which the claimed device is used, i.e., raising “a temperature… above a predetermined temperature” and is therefore, not subject to patentability. Such limitations are further directed toward intended uses of the claimed device. Because LIU discloses that the PVDF membrane is “thermal-responsive” and further discloses that fluid passing through the membrane can be heated or cooled (§2.4, par. 1, pg. 708; FIG. 8), LIU discloses a structure capable of performing the claimed actions. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
	The limitation “at which PFCs are adsorbed from the PFC-contaminated water by the PFC-adsorbing temperature responsive polymer hydrogel” is directed toward an intended result of the use of the claimed device and is not subject to patentability. Because LIU discloses that such a PVDF membrane is “thermal-responsive” and further discloses that fluid passing through the membrane can be heated or cooled (§2.4, par. 1, pg. 708; FIG. 8), LIU discloses a structure capable of performing the claimed actions. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claims 11 and 12, LIU discloses the purification device of Claim 10. LIU further discloses a thermostatic bath for controlling the temperature of fluids being filtered by the PVDF membrane (i.e., a heating device; a cooling device; §2.4, par. 1, pg. 708).
The limitations “the PFC-contaminated water” (Claim 11) and “a cooling fluid” (Claim 12) are directed toward materials or articles worked upon by the claimed device. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Furthermore, the limitations “heating at least one of… in the contactor” (Claim 11) and “for cooling at least one of… in the contactor” are directed to manners or methods by which the claimed device is used, i.e., for “heating” and “for cooling”. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	The limitations “to release PFCs from the PFC-adsorbing temperature responsive polymer hydrogel”, “to… regenerate the PFC-adsorbing temperature responsive polymer hydrogel” and “to… collect the PFCs in the cooling fluid” are directed toward intended results of the use of the claimed device and is not subject to patentability. The claimed device only requires at least a membrane, a contactor, a heating device, and a cooling device. LIU discloses these elements (a PVDF membrane containing polymerized NIPAAm, Teflon cell, thermostatic bath) and further discloses passing heated/cooled fluids, i.e., LIU discloses a device capable of performing the claimed actions. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claim 20, LIU discloses the purification device of Claim 9. LIU further discloses polymerized N-isopropylacrylamide (i.e., wherein the PFC-adsorbing temperature responsive polymer hydrogel is selected from a group of polymers consisting of poly-N-isopropylacrylamide; §1, par. 2, pg. 708; polymerized: §2.2, pg. 708).
	Regarding Claims 21 and 22, LIU discloses the purification device of Claims 20 and 9, respectively. LIU further discloses the porous membrane is polyvinylidene fluoride (i.e., wherein the membrane is selected from a group of membranes consisting of… PVDF; §1, par. 2, pg. 708; §2.1, pg. 708).

Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed to a purification device that is useful for treating contaminated water. The device comprises a membrane with a temperature-responsive adsorbent polymer hydrogel found in the membrane pores. The device further includes a heating device and a cooling device that act on a contactor wherein the membrane is positioned to filter the contaminated water. The claimed invention further requires a cooling fluid/solvent recovery system wherein cooling fluid/solvent is used to regenerate the polymer hydrogel, collect contaminants, and subsequently be purified and recirculated to a cooling fluid/solvent tank via an inlet valve.
The best available prior art is disclosed by FROMETA et al. (US PGPub 2009/0001019 A1) and LIU et al. (Radiation Physics and Chemistry 76, 2007, pg. 707-713). Broadly, FROMETA discloses the general structure of the claimed purification device, and LIU discloses the claimed temperature responsive adsorbent polymer hydrogel in a membrane. Briefly, FROMETA discloses a fluid treating apparatus that includes a combination of a heat exchange device and a separator useful for removing molecular contaminants and impurities (p0052; Example 3). As described in Example 3, a reference filter apparatus is prepared in a test bath schematically depicted in FIG. 13, wherein a process fluid is recirculated (reference filter apparatus: p0096; test bath: p0097). The reference filter apparatus is described by FROMETA to generally be a housing comprising a porous membrane filter formed of thermoplastic material, e.g., polyvinylidene fluoride (PVDF) that can be modified with surface treatments (FIG. 1; filter membrane/PVDF: p0049; modified: p0050).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The housing includes an inlet and an outlet for receiving a process fluid and removing treated process fluid (p0036-0037). The test bath is described by FROMETA in other embodiments to generally be a closed loop heat exchange device that treats process fluids by removing contaminants via energy exchange (p0054, p0077-0078; FIG. 13). Process fluid is delivered via conduit 1340 to be treated by a heat exchanger 1328 that includes a separator to remove separated fluid via vent 1312. Treated process fluid is returned to tank 1316 via conduits 1332 and 1336 passing by another heat exchanger 1324. Pump 1320 enables the recirculation of process fluid through the test bath, and the exchangers 1328 and 1324 can heat or cool process fluid as necessary during recirculation or inline temperature conditioning.
LIU discloses a temperature-responsive PVDF porous membrane comprising polymerized N-isopropylacrylamide (NIPAAm) embedded within the pores (§1, par. 2, pg. 708; polymerized: §2.2, pg. 708; within pores: FIG. 7d; thermally-responsive: §2.4, par. 1, pg. 708). Such a membrane is useful for water permeation (§1, par. 1, pg. 707) and is used in determining water flux permeation where an aqueous test solution is used, i.e., implying an inherent water source (§2.4, par. 1-2, pg. 708; water flux permeation experiments: §3.3, par. 1-2, pg. 710-711; FIG. 8).
These disclosed elements read on nearly all claimed limitations except the claimed inlet valve selectively connecting a cooling solvent source and contaminated water source with the contactor. Such a limitation is interpreted to indicate that both the cooling fluid/solvent and the contaminated water are introduced via the same fluid conduits to the contactor (i.e., via the use of “an inlet valve”). Such structure is not disclosed or suggested by FROMETA, LIU or their combination. For this reason, the claimed invention in Claim 23 would be allowable.
The Examiner will note that the limitations directed toward “PFC-contaminated water” or the treatment of the “PFC-contaminated water” by the heating device and cooling device are directed toward materials or articles worked upon by the claimed purification device and manners or methods in which the claimed purification device is used and thus, hold no patentable weight. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Response to Arguments
	Applicant’s amendments and arguments filed 06 September 2022 have been fully considered.
	The Claim Objections to Claims 20-22 have been addressed; these objections have been withdrawn.
	The 35 USC 112(b) rejections of Claims 14 and 15 have been addressed; these rejections have been withdrawn. However, please note the added 35 USC 112(b) rejections of Claims 23, 14, and 15.
	Applicant’s arguments pertaining to the 35 USC 102(a)(1) rejections of Claims 9-12 and 20-22 have been fully considered and are not persuasive. Applicant argues that the references must teach every element of the claim; because the claims have been amended to include “PFC-contaminated water source adapted to supply the PFC-contaminated water to the membrane”, and LIU fails to teach such a limitation, Applicant argues the rejection should be withdrawn.
	The Examiner respectfully disagrees.
Such an added limitation is directed toward matters having no patentable weight. This limitation is directed toward materials or articles worked upon by the claimed purification device and manners or methods in which the claimed purification device is used. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed inventive device is simply a membrane with temperature-responsive, adsorbent polymer hydrogel in the pores of the membrane; the prior art teaches the same claimed structure. Further, because this instant limitation does not provide additional or significantly change the structure or functional limitations of the purification device itself, it is considered to be directed toward materials or articles worked upon by the claimed apparatus and the manner or method the apparatus is used and therefore, has no patentable weight.
New Claim 23 is considered allowable (pending resolution of 35 USC 112(b) issues) for the reasons indicated above.
All other arguments have been addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777